 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH J. NELSON,                                No. 2:17-cv-1722 KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    C. SMITH, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel. This matter is set for settlement

18   conference before the undersigned on March 13, 2019, at 9:00 a.m., in Courtroom #25. On

19   February 7, 2019, plaintiff’s counsel filed an unopposed request for plaintiff’s wife to attend and

20   participate in the settlement conference. Plaintiff’s wife, Demetrius Juanita Nelson, lives in Las

21   Vegas, Nevada. Counsel and plaintiff believe that Mrs. Nelson’s presence will significantly assist

22   in successfully reaching a settlement.

23          Good cause appearing, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s request (ECF No. 42) is granted; and

25          2. Demetrius Juanita Nelson, wife of plaintiff, is permitted to attend and participate in the

26   ////

27   ////

28   ////
 1   March 13, 2019 settlement conference (although the undersigned may place certain limitations

 2   during the conference due to security concerns).

 3   Dated: February 11, 2019

 4

 5

 6
     /nels1722.set2
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
